 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA,LOCAL 724,AFFILIATED WITH THE CONGRESSOF INDUSTRIALORGANIZATIONSCase No. R-1411CERTIFICATION OF REPRESENTATIVESSeptember 2, 1939On August 5, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceedings.'The Direction of Election providedthat an election by secret ballot be conducted within twenty (20)days from the date of the Direction among all hourly paid employeesof the Lima plant of Westinghouse Electric & Manufacturing Com-pany, who were employed by the Company during thg pay-rollperiod next preceding the date of the Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since been tem-porarily laid off, but excluding all persons who have quit or havebeen discharged for cause since that date, and further excluding allsupervisors, i. e., foremen and assistant foremen, clerical employees,designing engineers, tool designers, draftsmen, time-study employees,and policemen, to determine whether they desire to be represented byUnited Electrical, Radio & Machine Workers of America, Local No.724, affiliated with the Congress of Industrial Organizations, or byLima Westinghouse Employees Association, Inc., for the purposes ofcollective bargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on August 17, 1939, under the direction and super-vision of the Regional Director for the Eighth Region (Cleveland,Ohio).On August 18, 1939, the Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, issued an Election Report, copies of whichwere duly served upon the parties.No objections or exceptions tothe Election Report have been filed by any of the parties.114 N. L. R. B. 263.15 N. L. R. B., No. 10.64 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY65As to the ballotingand its results, the Regional Director reportedas follows :Total number of employees eligible________________________ 1,214Total number of ballots cast______________________________ 1,135Totalnumber of votes for Lima Westinghouse EmployeesAssociation,Inc.----------------------------------------510Total number of votes for United Electrical,Radio and Ma-chine Workers of America, Local 724, C. I. O_____________574Total number of votes for neither organization------------47Total number of blank ballots____________________________3Total number of void ballots______________________________1Total number of challenged votes_________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America, Local No. 724, affiliated with the Congress ofIndustrialOrganizations, has been designated and selected by amajority of the hourly paid employees of the Lima plant of West-inghouse Electric & Manufacturing Company, excluding all super-visors, i. e., foremen and assistant foremen, clerical employees, de-signing engineers, tool designers, draftsmen, time-study employees,and policemen, as their representative for the purposes of collectivebargaining and that, pursuant to the provisions of Section 9 (a) ofthe Act, United Electrical, Radio & Machine Workers of America,Local No. 724, affiliated with the Congress of Industrial Organiza-tions, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages;hours of employment, 'and other conditions of employment.MR. EDWIN S. SMITH took no part in the consideration of the aboveCertification of Representatives.